Title: Enclosure: Thomas Jefferson’s List of Authorities cited in Statement on the Batture Case, [ca. 9 April 1811]
From: Jefferson, Thomas
To: 


            
            
            
            
              
                Books quoted & possessed by me.
                
                Books quoted but not possessed by me.
              
              
                Civil law.
                
                
		 FerriereValin
		 Pothier
		 Guyot. Repertoire Universelle Denizart
		 Renusson
		 Julien Prevot de la Janné
		 Partidas
		 Curia Philippica
		 8. Brown’s reports of appeals in Parliament. Hale de Jure maritima marisNote, all my quotations from the above authors, except the two last, are taken from the Memoires of the counsel either for or against the question. 8.
		 Brown was lent me by mr Rodney & returned. 
		 Hale de Jure maris is quoted from Bac. abr. Praerog. B.3.The books marked † are such as I presume can be found in Richmond, & need not therefore to be sent from Monticellothose marked * are I presume too unimportant, & will not therefore be sent unless particularly desired.those in the 1st column having no mark prefixed, it is presumed must be sent from Monticello, unless they except such as may be found in Richmond & shall be so noted by Messrs Hay or Wirt to save the trouble of sending them.
              
              
                
                
		 Vinnii institutiones. 4to
 
                
              
              
                
                
  Digest
			 
                }
                in the Corpus Juris Civilis Gothofredi 2. v. 8vo 
                
              
              
                Codex
              
              
                
                
		 Theophili Antecessoris institutiones. 4to
 
                
              
              
                
                
		 Pragmatics of Attaliata. in the Jus Graeco-Romanum Leunclavii. fol.
                
              
              
                 
                 Vinnii Partitiones juris civilis 4to
 
                
              
              
                 
                
		 Noodt Probabilitates juris fol.
                
              
              
                 
                
		 Calvini Lexicon juridicum. fol.
                
              
              
                †
                
		 1. Brown’s Civil law 8vo
                
              
              
                †
                 Kaim’s Law tracts. 8vo
 
                
              
              
                †
                
		 Vattel’s Law of Nature & Nations.
                
              
              
                †
                
		 Grotius de jure Belli et Pacis.
                
              
              
                
                
              
              
                French.
                
              
              
                †
                
		 Encyclopedie Methodique. Jurisprudence by LeRasle
                
              
              
                †
                 Napoleon Code Civil.
                
              
              
                
                
		 Boucher. Institutions Maritimes. 2. v. 4to
 
                
              
              
                
                Nouveau Commentaire sur l’Ordonnance de la Marine de 1681. 2. v. 12mo
 
                
              
              
                †
                
 
 Domat’s Public Law. 2. v. fol.
                
              
              
                
                
              
              
                English.
                
              
              
                †
                Statutes at large.
                
              
              
                †
                Bracton
                
              
              
                †
                
 
  Britton.
                
              
              
                †
                
 Fleta.
                
              
              
                †
                Lambard’s Eirenarchia.
                
              
              
                †
                
 Stamford P.C.
                
              
              
                †
                
 
 Bacon’s abr 8vo edition with Notes.
                
              
              
                †
                
 Comyn’s Digest.
                
              
              
                †
                
 Blackstone’s Commentaries.
                
              
              
                †
                
 
 Hawkins’s P.C.
                
              
              
                †
                
 
 1. Rolle’s Abr.
                
              
              
                †
                
 2. Jones’ Rep.
                
              
              
                †
                
 
 1. Salkeld.
                
              
              
                
                
              
              
                American.
                
              
              
                
                Proclamation of O’Reilly
                
              
              
                
                Laws of Orleans.
                
              
              
                †
                
 
 Acts of Congress.
                
              
              
                †
                
 
 2. & 3. Dallas’ reports.
                
              
              
                Miscellaneous
                
              
              
                *
                
 Gibbon’s Rom hist. c:44.153.
                
              
              
                *
                Plinii Historia Naturalis
                
              
              
                * 
                
 
 
 Aristotle, Politica
                }
                
 word Αγρος
 
                
              
              
                *
                
 
 Homeri Odyss.
              
              
                *
                
 Stepani Thesaurus Linguae Gr.
              
              
                *
                
 
 Dictionnaires de Richelet, Trevoux, de l’Academie. ‘rivage’
                
              
              
                *
                
 
 Dictionnaire Historique. ‘Domat.’
                
              
              
                
                
 Joutel’s Journal.
                
              
            
          